         Case 2:20-cv-00731-APG-VCF Document 9 Filed 04/27/20 Page 1 of 1



1

2
      MICHAEL P. LOWRY, ESQ.
3     Nevada Bar No. 10666
      E-mail: Michael.Lowry@wilsonelser.com
4     BETSY C. JEFFERIS, ESQ.
      Nevada Bar No. 12980
5     E-mail: Betsy.Jefferis@wilsonelser.com
      300 South 4th Street, 11th Floor
6     Las Vegas, NV 89101-6014
      Attorneys for LVGV, LLC
7
                                    UNITED STATES DISTRICT COURT
8
                                            DISTRICT OF NEVADA
9
10    Shanell Byias                                            Case No.: 2:20-cv-731-APG-VCF
11                            Plaintiff,
                                                               Stipulation and Order to Remand
12     vs.
13    LVGV, LLC d/b/a The M Resort, Spa, and Casino
      d/b/a Vig Deli, a Nevada Limited Liability Company;
14    The Burks Companies, Inc., a Foreign Corporation;
      Does I through X and Roe Corporations I through X,
15    inclusive,
16                            Defendants.
17
               Plaintiff Shanell Byias and defendant LVGV, LLC are the only parties to appear thus far.
18
      They stipulate that 1) no judgment will be entered in this matter exceeding $75,000.00; and 2) this
19
      case may be remanded to state court.
20                                                       THE GALLIHER LAW FIRM
21

22
      BY: /s/ Michael P. Lowry                           BY: /s/ Keith E. Galliher
      MICHAEL P. LOWRY, ESQ.                             KEITH E. GALLIHER, ESQ.
23
      Nevada Bar No. 10666                               Nevada Bar No. 220
      BETSY C. JEFFERIS, ESQ.                            1850 E. Sahara Ave., Suite 107
24
      Nevada Bar No. 12980                               Las Vegas, Nevada 89104
25    300 South 4th Street, 11th Floor                   Attorneys for Shanell Byias
      Las Vegas, NV 89101-6014
26    Attorneys for LVGV, LLC
                                                         It is so ordered this   day of _________, 2020.
27     IT IS SO ORDERED.

28           Dated: April 27, 2020.
                                                         UNITED STATES DISTRICT JUDGE

     1595172v.1
